Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant' s amendment filed on April 11, 2022 was received.  Claim 1 was amended.  Claims 16-21 were newly added.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on September 10, 2012. 

Claim Rejections
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 1-15 are withdrawn because claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over in view of Van de Cappelle et al. (WO 2015/150387 A1, published on October 08, 2015, use US2017/0016119 A1 as English translation) further in view of HSU et al. (US2009/0159158 A1), on claims 1-8, 10, and 13-15 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in paragraphs [0012] of the current specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over in view of Van de Cappelle et al. (WO 2015/150387 A1, published on October 08, 2015, use US2017/0016119 A1 as English translation) further in view of HSU et al. (US2009/0159158 A1) as applied to claims 1-8, 10, and 13-15, and further in view of Diez et al. (US2016/0251761 A1), on claim 9 is withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in paragraphs [0012] of the current specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over in view of Van de Cappelle et al. (WO 2015/150387 A1, published on October 08, 2015, use US2017/0016119 A1 as English translation) further in view of HSU et al. (US2009/0159158 A1) as applied to claims 1-8, 10, and 13-15, and further in view of Brouwer et al. (US2015/0176138 A1), on claims 11-12 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in paragraphs [0012] of the current specification.  
The claim rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US patent No.: US10,415,140 B2 (‘140) in view of U.S. Patent Application Publication US2009/0159158 A1, on claims 11-15 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in paragraphs [0012] of the current specification.  

Reasons for Allowance
Claims 1, and 3-21 are allowed.  The closest prior arts of record, Van de Cappelle et al., do not teach nor suggest performing at least one polybasic a-hydroxycarboxylic acid present in the pickling solution in an amount of at least 0.1 g/kg but does not exceed 4 g/kg as stated in the claim.  Please also see Applicant’s remark on April 11, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717